UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1713


In re:   TONY CURTIS BARRINO,



                Petitioner.



  On Petition for Writ of Procedendo.        (3:11-cv-00247-GCM-DCK)


Submitted:   August 18, 2011                 Decided:   August 22, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tony Curtis Barrino, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tony       Barrino      petitions       for     a    writ    of    procedendo,

claiming     error      in    the      district      court’s       disposition        of   his

complaint     against         the      United       States       Government.          By    his

petition,     he    seeks       an     order    from    this      court    directing       the

district court          to proceed to judgment.                    The district court,

however, has already entered a judgment in his case.                                 The writ

of procedendo is therefore unavailable.                           Accordingly, although

we   grant   leave       to     proceed    in       forma    pauperis,         we   deny   the

petition     for    a    writ     of    procedendo.          We     dispense        with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                          PETITION DENIED




                                                2